Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24, 25, 28, 31, and 36-51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, as made of recorded in the previous office action, there being no allowable generic or linking claim. 

	
Status of the Claims
Claim(s) 17-20, 23-31, and 36-51 are pending.  Claims 24, 25, 28, 31, and 36-51 remain withdrawn as non-elected subject matter or not reading on the prior art applied.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what 

Claims 17-20, 26, 27, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 12, 17-25 of copending Application No. 16,067,070 in view of Ramaswami, U., et al Treatment of Achondroplasia with Growth Hormone: Six Year of Experience, Pediatric Research 1999, 22 pages and Molina (2010), 24 pages.
The pending ‘070 application teaches the treatment of achondroplasia with the instantly elected compound, see Claim 25 for the elected species, and the specification for the intended use. Given the comprising language, other components can be added to the composition, and at paragraph [1175], among other places, one sees that hGH (growth hormone) can be used for the same treatment. Molina teaches that the elected species of Somatropin is a growth hormone.
It would have been obvious to combine the instant elected species, or any other CNP analog with human growth hormone for the same treatment outcome. One would have been motivated to do so given that the two compounds treat the same condition(s). As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Thus, any two compounds know for the same treatment are obvious to combine for the same therapeutic outcome. 


Applicant’s Arguments
Applicant’s arguments are found on page(s) 9 & 10 of the remarks filed 03/23/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. The arguments will addressed below along with the arguments against the 35 U.S.C. 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 17-20, 23, 26, 27, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt US 8,198,242 in view of Ramaswami, U., et al Treatment of Achondroplasia with Growth Hormone: Six Year of Experience, Pediatric Research 1999, 22 pages and Molina (2010), 24 pages.

The instant invention is drawn to a pharmaceutical composition comprising at least one controlled-release CNP agonist, wherein the pharmaceutical composition comprises at least one further biologically active moiety or drug.

 CNP peptide having a longer half-life and at least a similar level of functionality would be beneficial to a CNP-based therapeutic strategy. CNP variants are also disclosed in related International Application No. PCT/US08/84270, specifically incorporated herein by reference.” PEGylation is taught to achieve this increased half-life.

Wendt teaches a CNP peptide of SEQ ID NO: 160 which is identical to that of SEQ ID NO: 24, the peptide of the elected species. It is taught:
In addition to CNP variants conjugated at the N-terminus and/or C-terminus to a hydrophilic or water-soluble polymer such as, e.g., PEG (or PEO), the disclosure encompasses CNP variants conjugated to such a polymer at an internal site. For purposes of brevity here, PEG (or PEO) will be used as a representative example of a hydrophilic or water-soluble polymer. Various sites of PEGylation of a CNP variant are possible, including but not limited to: (1) PEGylation only at the N-terminus; (2) PEGylation only at the C-terminus; (3) PEGylation only at an internal site (e.g., Lys4); (4) PEGylation at both the N-terminus and the C-terminus; (5) PEGylation at the N-terminus and an internal site; and (6) PEGylation at the C-terminus and an internal site. For increased resistance to NEP degradation and retention of CNP functionality, in certain embodiments the total mass of PEGylatedCNP variants is characterized by the ranges described generally herein, e.g., in the range from about 2.6 kDa or 2.8 kDa to about 4, 5, 6 or 7 kDa. In a particular embodiment, CNP17, CNP22, CNP37 (defined below) or variants thereof (including those having amino acid additions, substitutions and/or deletions) are PEGylated only at the N-terminus. In another embodiment, the CNP variants are PEGylated only at an internal site (e.g., Lys4).



The difference between what is taught by the prior art and that instantly claimed is that while Wendt teaches a PEGylated CPN-22 for the purpose of treating achondroplasia, among other diseases, Wendt does not explicitly teach a combination of a PEGylated CPN peptide in combination with a growth hormone, also beneficial for the treatment of achondroplasia, among other diseases. However, does teach that CPN peptide(s) has/have been conjugated to a growth hormone, see paragraph (292) of the PG Pub, strongly suggesting their combination with PEGylated forms of CPN. 

Ramaswami, U., et al teaches the treatment of achondroplasia with a growth hormone (human), and Molina teaches Somatropin is growth hormone as a therapeutic agent.

It would have been obvious to one of ordinary skill in the art to combine growth hormones (generic) with CPN peptides with as taught by Wendt and Ramaswami, and use Somatropin as it is a known growth hormone.  One would have been motivated to combine them as the two are known to be beneficial for the same therapeutic end. One would have had a reasonable expectation of success in making the composition for the treatments beneficial for the two compounds.

As set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, CPN peptides are known to be beneficial for treatment of achondroplasia as growth hormones are also beneficial, rendering their combination obvious. 

Further, if not expressly taught by the references stated above, based upon the overall beneficial teaching provided by this references with respect to the variance and differences in the PEG structures, as taught by Wendt, the adjustments of particular conventional working conditions (e.g., determining one or more suitable PEG addition in which to perform such a modification), is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. As taught by Wendt, these are widely known and readily available from commercial sources. It would also be obvious to use any CPN peptide (Pegylated or not) in combination with a growth hormone for the same purpose. Routes of administrations are taught by Wendt:
“In another embodiment, the CNP variants are administered in a single treatment or in multiple doses. The multiple doses may be administered daily, or in multiple doses over the course of treatment. In certain embodiments, it is contemplated that the CNP variant is administered, in a single dose or in multiple doses, daily, every other day, every 3 days, 2 times per week, 3 times per week, weekly, bi-weekly, every 3 weeks, monthly, every 6 weeks, every 2 months, every 3 months or as deemed appropriate by a treating physician.”

Thus, the administration of the compound can be at various time and lengths, and dependent on the attending physician. 


The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, PEGylation is a well know modification for the purpose of extending the half-life of the modified compound (which was a problem to be solved in the Wendt reference), and that combination to treat a disease to which both compounds are known to treat makes them obvious to combine.

Regarding Claim 30, both Ia and Ib read on an N- or C-terminus, as well as an internal PEGylation site, thus giving x and y a value of 1-3 (at least), with D being a CPN peptide and Z a water soluble moiety, PEG in the instant case.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Applicant’s Arguments
Applicant’s arguments are found on page(s) 10-12 of the remarks filed 03/23/2021. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. 
	Applicants state that paragraph [0292] teaches other than what was stated in the rejection written above. This is true. However, the Examiner cut and pasted the content of the paragraph which could have easily been found by a simple search rather than arguing. The paragraph number was a mistake but the content was not. Regardless, the claims are not drawn to a conjugated form of CNP17 and this neither a teaching away from CNP17 nor arguing against any rejection made based on a conjugated form. 

	
The argument that the prior art when considered as a whole would not have concluded that a combination of CNP with a growth hormone could be potentially useful as a combination is not convincing for the reasons applied above.

Lastly, synergism is argued without evidence.  Note that for an unexpected result, the invention must be (1) nonobvious (2) unexpected (3) practically significant (4) statistically significant, see MPEP 716.02(b).  Jia Jia, Feng Zhu, Xiaohua Ma, Zhiwei W. Cao, Yixue X. Li & Yu Zong Chen, Mechanisms of drug combinations: interaction and network perspectives Nature Reviews Drug Discovery 8, 111–128 (2009). Jia et al speaks to the synergistic effects of combination drugs that target different mechanism in the disease state. Further, as stated above, “as set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980), “It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; the idea of combining them flows logically from their having been individually taught in prior art.”  Further, it is well established that duplicating components with similar functions within a composition is obvious; see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and M.P.E.P. § 2144.04. In the instant case, CPN peptides are known to be beneficial for treatment of achondroplasia as 
 
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).

In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

There is no reason to use two drugs unless there is a benefit beyond just a mono-therapy approach. Lastly, 30% improvement over just a single therapy is not synergy. It’s not even additive in the sense 2x the potency. Thus, in the instant case, from the teachings of the references, there is an expected advantage to using two compound therapies, but synergy is not seen as asserted. Looking to Tallaride, R.J, Quantitative Methods for Assessing
Drug Synergism Genes & Cancer 2(11) 1003–1008, this requires examining the compounds over various dosing combinations in order to determine if synergy, additivity, or even antagonism is observed. From the abstract one reads: 
Two or more drugs that individually produce overtly similar effects will sometimes display greatly enhanced effects when given in combination. When the combined effect is greater than that predicted by their individual potencies, the combination is said to be synergistic. A synergistic interaction allows the use of lower doses of the combination 
  
	Applicants have shown some data, but the data for synergism is not convincing. The benefits observed appear dose dependent and a patent cannot be granted for generic dosing of different compounds (biologically active molecules) in combination with CNP for all combinations and all dosing. The combination of the references show that the mixture of somatostatin with the elected species (still not in the claims) would provide benefit above either one alone. From the Table 3, individually their therapeutic effects seems to be better that alone, but dose dependent. This is expected from the combination of the references in light of In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ODP rejection as well as the obviousness rejection is maintained. 

     Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 am to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


/THOMAS S HEARD/Primary Examiner, Art Unit 1654